DETAIL OFFICE ACTIONS
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 3/8/2021. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 3/8/2021. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards to Argument 1, Applicant/s state/s Adato, Schwartzer and Dey do not teach on the amended claims, therefore, the rejection of 35 U.S.C. 103 should be removed.

Examiner’s Responses:

In response to Argument 1, Applicant’s arguments, see Remarks, filed 3/8/2021, with respect to the rejection(s) of claim(s) 1, 2, 4-12, 14, 15, 19, 20, 21, 31, 32 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Adato et al (WO 2019/048924 A1, hereafter referred to as Adato) in view of Schwartzer et al (U.S. Patent Pub. No. 2018/0209901, hereafter referred to as Schwartzer) in view of Akgul et al 
(U.S. Patent Pub No. 2020/0327557, hereafter referred to as Akgul).

Specifically, Adato teaches an imaging system that captures items that are on selves at department store. Adato further teaches capturing an area of interest on a mobile device and then identifying products using store map information. Adato further teaches accessing a server database and determining product ID numbers associated with the identified products. Adato displays all the attribute information associated with the product ID number. Adato performs object recognition without using a neural network. Therefore, the Examiner provided Schwartzer’s invention, since, Schwatzer teaches an imaging system for object recognition of fruits for evaluation. The Applicant has amended the claims to include a neural network as the type of object recognition. Schwartzer teaches that the object recognition recognizes and display object information, i.e. ripeness. Schwartzer teaches that the attributes and characteristics compared to a database of information and provided to a user on a display device. However, Adata and Schwartzer does not teach using weight factors in the neural network. Therefore, the Examiner incorporated Akgul. Akgul teaches an object recognition system that captures products in the stores and performing object recognition on the objects. Furthermore, Akgul teaches capturing image data and uses weight factors in the neural network object detection layers. The Examiner finds that the claims do not define what type of weights are used in the neural network or even if the weight is used in the neural network. The claim is interpreted to mean that the region in the image is weighted not the weights of features. Therefore, Akgul teaches using the weights on the image and prior to the neural network. Last, the Examiner finds that the references can be combined since all the references teach the same object recognition and using neural networks and that the added features of each of references does not conflict with any other reference. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 4-12, 14, 15, 19, 20, 31, 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Adato et al (WO 2019/048924 A1, hereafter referred to as Adato) in view of Schwartzer et al (U.S. Patent Pub. No. 2018/0209901, hereafter referred to as Schwartzer) in view of Akgul et al (U.S. Patent Pub No. 2020/0327557, hereafter referred to as Akgul).

Regarding Claim 1, Adato teaches a detection method comprising: receiving an image of a target object (paragraph 36, Adato teaches capturing an image);
Adato does not explicitly disclose acquiring at least one type of the target object according to a first classifier, a weight of the target object and the image of the target object, wherein the first classifier is a neural network classifier or a Baysian network classifier and output thereof is types or the at least one type of the target object and a confidence level corresponding to the types or the at least one type of the target objects;
sending information containing the type of the target object and the weight of the target object to a display device, wherein subcategories under a main category of the type of the target object are sent to the neural network or Bayesian first classifier and the display device to automatically prompt the type of the target object for reference or selection.
Schwartzer is in the same field of art of object recognition. Further, Schwartzer teaches acquiring at least one type of the target object according to a first classifier, a weight of the target object and the image of the target object (paragraph 71, paragraph 72, paragraph 73, Schwartzer teaches determining the classification of the fruits and vegetables).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Adato by incorporating the classification and characteristic information of object, such as fruit information after recognizing the object that is taught by Schwartzer, to make the invention that captures produce via image processing and then after recognizing the object retrieving characteristic or classification information about the fruit of produce; thus, one of ordinary skilled in the art would be motivated to combine the references since for example, by merely looking at a fruit paragraph 3, Schwartzer).
Adato in view of Schwartzer does not explicitly disclose wherein the first classifier is a neural network classifier or a Baysian network classifier and output thereof is types or the at least one type of the target object and a confidence level corresponding to the types or the at least one type of the target objects;
sending information containing the type of the target object and the weight of the target object to a display device,
wherein subcategories under a main category of the type of the target object are sent to the neural network or Bayesian first classifier and the display device to automatically prompt the type of the target object for reference or selection.
Akgul is in the same field of art of object recognition and image detection. Further, Akgul teaches wherein the first classifier is a neural network classifier or a Baysian network classifier and output thereof is types or the at least one type of the target object and a confidence level corresponding to the types or the at least one type of the target objects (paragraph 253-paragaph 277, Akgul teaches capturing and output different matching layers of the CNN);
sending information containing the type of the target object and the weight of the target object to a display device (paragraph 138, Akgul teaches displaying the descriptor, and comparison and boundary circuit information on the display screen.),
wherein subcategories under a main category of the type of the target object are sent to the neural network or Bayesian first classifier and the display device to automatically prompt the type of the target object for reference or selection (paragraph 138-paragraph 145, Akgul teaches display the different products and providing different score values for the regions of the objects that are recognized.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Adato in view of Schwartzer by incorporating the weight of the object features into the neural network and displaying the object recognition accuracy that is taught by Akgul, to make the invention that capture imaging data and uses the neural network for object recognition and displaying the accuracy of detection; thus, one of ordinary skilled in the art would be motivated to combine the references since such a need is further fulfilled by the electronic system including the image-processing circuit, an object-arrangement circuit, and the arrangement-score circuit (paragraph 20, Akgul) .
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 2, Adato, Schwartzer, and Akgul discloses sending the information containing the type of the target object to the display device, wherein a confidence level of the information containing of the type of the target object is greater than or equal to a first threshold (paragraph 59, paragraph 98, Adato teaches using the confidence level of product to determine if it is recognized.).  



In regards to Claim 4, Adato, Schwartzer, and Akgul discloses wherein the method further comprises: sending attribute information related to the type of the target object to the display device (paragraph 39, Schwartzer).

In regards to Claim 5, Adato, Schwartzer, and Akgul discloses wherein the attribute information comprises at least one item listed below: a price of the target object, a place of origin of the target object, a number of the target object, a stock-in time of the target object, and an expiration date of the target object (paragraph 51, paragraph 55, Schwartzer).

In regards to Claim 6, Adato, Schwartzer, and Akgul discloses wherein the expiration date is calculated according to at least one item listed below: the type of the target object, the stock-in time of the target object, a current freshness of the target object, and an air temperature (paragraph 24, paragraph 39, paragraph 51, Schwartzer).

In regards to Claim 7, Adato, Schwartzer, and Akgul discloses wherein the current freshness of the target object is calculated according to a second classifier and the image of the target object (paragraph 72, paragraph 73, Schwartzer teaches using different classification information about the fruit from freshness to color  and other information about the fruit.).  

In regards to Claim 9, Adato, Schwartzer, and Akgul discloses wherein the method further comprises: detecting a number of types of target objects according to the first classifier and the image of the target object and sending alarm information to the display device if the paragraph 117, Adato teaches sending notification when multiple times are recognized and not placed in the correct location.).

In regards to Claim 10, Adato, Schwartzer, and Akgul discloses wherein detecting the number of the types of the target objects according to the first classifier and the image of the target object and sending the alarm information to the display device if the number of the types of the target objects is greater than or equal to two comprises: detecting at least one type of the target object according to the first classifier and the image of the target object (paragraph 110-paragraph 117, Adato), and sending the alarm information to the display device if at least one of the following conditions (paragraph 110-paragraph 117, Adato) is satisfied: confidence levels of at least two types are greater than or equal to a second threshold, differences between the confidence levels of the at least two types and confidence levels of other types are 45greater than or equal to a third threshold (paragraph 58, paragraph 59, paragraph 98, Adato), and deviations between the confidence levels of the at least two types and the confidence levels of other types are greater than or equal to a fourth threshold (paragraph 40, paragraph 67, paragraph 117,  Adato teaches that the system provides electronic notification when products are mismatch of when prices are incorrect.).  




Regarding Claim 11, Adato teaches a detection device comprising: a receiver, configured to receive an image of a target object (paragraph 36, Adato teaches capturing an image).
Adato does not explicitly disclose a weighing device configured to acquire a weight of the target object, a type acquisitor, configured to acquire a type of the target object according to a first classifier and the image of the target object, and the first classifier is a neural network classifier or a Bayesian network classifier and output thereof type of at least one type of the target object and a confidence level corresponding to the type or the at least one type of the target object; and a sender, configured to send information containing the type of the target object to a display device, wherein subcategories under a main category of the type of the target object are sent to the neural network or Bayesian first classifier and the display device to automatically prompt the type of the target object for reference or selection.
Schwartzer is in the same field of art of object recognition. Further, Schwartzer teaches a type acquisitor, configured to acquire a type of the target object according to a first classifier and the image of the target object (paragraph 71, paragraph 72, paragraph 73, Schwartzer teaches determining the classification of the fruits and vegetables).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Adato by incorporating the classification and characteristic information of object, such as fruit information after recognizing the object that is taught by Schwartzer, to make the invention that captures produce via image processing and then after recognizing the object retrieving characteristic or classification information about the fruit of produce; thus, one of ordinary skilled in the art would be motivated to combine the references since for example, by merely looking at a fruit 
Adato in view of Schwartzer does not explicitly disclose a weighing device configured to acquire a weight of the target object,
and the first classifier is a neural network classifier or a Bayesian network classifier and output thereof type of at least one type of the target object and a confidence level corresponding to the type or the at least one type of the target object; and 
a sender, configured to send information containing the type of the target object to a display device, wherein subcategories under a main category of the type of the target object are sent to the neural network or Bayesian first classifier and the display device to automatically prompt the type of the target object for reference or selection.
Akgul is in the same field of art of object recognition and image detection. Further, Akgul teaches a weighing device configured to acquire a weight of the target object (paragraph 274, Akgul teaches about weighted sum of all the input vectors of feature images.),
and the first classifier is a neural network classifier or a Bayesian network classifier and output thereof type of at least one type of the target object and a confidence level corresponding to the type or the at least one type of the target object (paragraph 253-paragaph 277, Akgul teaches capturing and output different matching layers of the CNN); and 
a sender, configured to send information containing the type of the target object to a display device (paragraph 37, Adato takes the captured image and then from the cloud displays the objects and the price of the object.), 
wherein subcategories under a main category of the type of the target object are sent to the neural network or Bayesian first classifier and the display device to automatically prompt the type of paragraph 138-paragraph 145, Akgul teaches display the different products and providing different score values for the regions of the objects that are recognized.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Adato in view of Schwartzer by incorporating the weight of the object features into the neural network and displaying the object recognition accuracy that is taught by Akgul, to make the invention that capture imaging data and uses the neural network for object recognition and displaying the accuracy of detection; thus, one of ordinary skilled in the art would be motivated to combine the references since such a need is further fulfilled by the electronic system including the image-processing circuit, an object-arrangement circuit, and the arrangement-score circuit (paragraph 20, Akgul).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claim 12, Adato, Schwartzer, and Akgul discloses wherein the sender is specifically configured to send information containing the type of the target object to the display device, wherein a confidence level of the information containing the type of the target object is greater than or equal to a first threshold (paragraph 59, paragraph 98, Adato teaches using the confidence level of product to determine if it is recognized.).  

In regards to Claim 14, Adato, Schwartzer, and Akgul discloses wherein the sender is further configured to send attribute information related to the type of the target object to the display device (paragraph 39, Schwartzer).


In regards to Claim 15, Adato, Schwartzer, and Akgul discloses wherein the attribute information comprises at least one item listed below: a price of the target object, a place of origin of the target object, a number of the target object, a stock-in time of the target object, and an expiration date of the target object (paragraph 51, paragraph 55, Schwartzer).

In regards to Claim 19, Adato, Schwartzer, and Akgul discloses wherein the device further comprises a detector; and the detector is configured to detect a number of types of target objects according to the first classifier and the image of the target object and sending alarm information to the display device if the number of the types of the target objects is greater than or equal to two (paragraph 117, Adato teaches sending notification when multiple times are recognized and not placed in the correct location.).  

In regards to Claim 20, Adato, Schwartzer, and Akgul discloses wherein the detector is specifically configured to detect at least one type of the target object according to the first classifier and the image of the target object, and send the alarm information to the display device if at least one of the following conditions (paragraph 110-paragraph 117, Adato) is satisfied: confidence levels of at least two types are greater than or equal to a second threshold, differences between the confidence levels of the at least two types and confidence levels of other types are greater than or equal to a third threshold (paragraph 58, paragraph 59, paragraph 98, Adato), the at least two types and the confidence levels of other types are greater than or equal to a fourth threshold (paragraph 40, paragraph 67, paragraph 117,  Adato teaches that the system provides electronic notification when products are mismatch of when prices are incorrect.)

In regards to Claim 31, Adato, Schwartzer, and Akgul a computer readable storage medium, wherein the computer readable storage medium stores computer programs, and wherein, when the computer programs are executed by a third processor, steps of the method of claims 1 are implemented (paragraph 31, Schwartzer).  

In regards to Claim 32, Adato, Schwartzer, and Akgul A device for image processing, comprising a memory, a fourth processor, and computer programs stored in the memory and executed by the fourth processor, wherein, when the computer programs are executed by the fourth 48processor, steps of the method of claims 1 are implemented (paragraph 31, Schwartzer).  

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Adato in view of Schwartzer in view of Yanagisawa (U.S. Patent Pub. No. 2011/0043836, hereafter referred to as Yanagisawa).

Regarding Claim 8, Adato in view of Schwartzer teaches an image processing system that recognizes the products.

Yanagisawa is in the same field of art of produce recognition. Further, Yanagisawa teaches wherein the method further comprises: printing the expiration date (paragraph 19, Yanagisawa).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Adato in view of Schwartzer by incorporating the printing system for expiration of food that is taught by Yanagisawa, to make the invention that recognizes produce via image processing and uses that information to determine and print the expiration of food; thus, one of ordinary skilled in the art would be motivated to combine the references since More specifically, the degree of importance of the same attribute data varies according to other conditions such as what the actual product is and the date or time of sale. The literature is silent, however, regarding conditionally changing the printing format of attribute data contained in a code image (paragraph 6, Yanagisawa).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Allowable Subject Matter
Claim 21 is allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/ONEAL R MISTRY/Primary Examiner, Art Unit 2664